Citation Nr: 1129151	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  06-38 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a chronic right arm disability, claimed as radial nerve pain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 2002 to January 2003 and from February 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Des Moines, Iowa.  

In June 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in August 2009 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  The Board finds that the RO substantially complied with the mandates of the August 2009 remand by obtaining medical records and a VA examination/ opinion; the Board will proceed to adjudicate the appeal. See Dyment v. West, 13 Vet. App. 141 (1999).   


FINDINGS OF FACT

1.  The Veteran is service-connected for residuals of right wrist injury to include mild carpal tunnel syndrome, restrictive tenosynovitis of the right thumb, and status post open posterior stabilization with capsulorrhaphy, with residual right shoulder impingement and instability.

2.  The competent credible medical evidence of record is against a finding that the Veteran has a current chronic right arm disability separate and apart from service-connected residuals of right wrist injury to include mild carpal tunnel syndrome, restrictive tenosynovitis of the right thumb, and residual right shoulder impingement and instability.

3.  The competent credible medical evidence of record is against a finding that the Veteran has thoracic outlet syndrome. 


CONCLUSION OF LAW

A chronic right arm disability, manifested by pain, and separate and apart from service-connected residuals of right wrist injury to include mild carpal tunnel syndrome, restrictive tenosynovitis of the right thumb, and residual right shoulder impingement and instability, was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1112, 1113, 1110, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In correspondence dated in May 2004, VA informed the appellant of what evidence was required to substantiate her claim, and of her and VA's respective duties for obtaining evidence.  The correspondence was deficient in that it failed to notify her that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.  Such notice was provided to the Veteran in correspondence dated in March 2006.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  

Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter, and the appellant therefore, has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notices.  
 
The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), VA and private examination and treatment records, and the statements of the Veteran, and her parents, in support of her claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  In this regard, the Board notes that, in its August 2009 remand, it directed that VA attempt to obtain private medical records from C. Clinic and G. Hospital, both in Illinois.  Records from both facilities have been associated with the claims file.  

A VA examination with respect to the issue on appeal was obtained in December 2009, with an opinion obtained in September 2010, after a thorough review of the claims file and associated medical records.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is more than adequate, as the opinion is predicated on a physical examination of the Veteran, a review of the Veteran's numerous medical records, and diagnostic test results.  It also considers the statements of the Veteran regarding in-service, and post service trauma.  Rationale was provided for the opinion proffered.  The Board acknowledges the accredited representative's statement that the VA examiner's "nonstandard usage of double negative in her opinion leads to a positive construction."  As is discussed in further detail below, the Board does not find that the opinion is misleading or confusing.  The Board finds that the opinion, when read in the context of the entire claims file, is more than adequate and supported by the medical evidence of record.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Legal criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran avers that she has a chronic right arm disability manifested by pain as a result of active service.  The first element of a claim for service connection is that there must be evidence of a current disability.  The Board notes that there are conflicting medical opinions as to whether the Veteran has a right arm disability, separate and apart from her already service-connected disabilities of the right wrist, right shoulder, and right thumb.

The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

A September 2003 STR reflects that the Veteran complained of pain in her right hand, thumb, finger, and along the volar and dorsal forearm after sustaining an injury from a fall.  The report reflects that nerve conduction studies of the right ulnar, median, and radial nerves were conducted and all values were within normal limits.  EMG testing reflected no EMG abnormalities.  The impression was normal electrophysiologic examination of the right upper extremity.  Specifically there was no evidence of myelinopathy, axonopathy, or neuropathy of the right median, ulnar, or radial nerves. 

A VA examination report and addendum, dated in September 2004, does not reflect any radial nerve abnormalities.  It was noted that the Veteran had wrist complaints, but that the September 2003 nerve conduction study/EMG was within normal limits. 

A September 2004 private medical record of an MRI of the right shoulder reflects that the Veteran reported throbbing pain of the right shoulder going down into the arm.  The impression was findings consistent with a tear involving the anterior and anterior superior glenoid labrum, and small amount of fluid in the subacromial bursa with small areas increased signal along the bursal surface of the supraspinatus tendon suspicious for a partial tear.

An August 2006 VA medical record reflects that nerve conduction study (NCS) results reflected that Veteran right median, radial, and ulnar motor and sensory responses were normal.  Electromyogram (EMG) results reflected that the Veteran's right deltoid, pronator teres, triceps, first dorsal interosseous and cervical paraspinal muscles were normal.  The impression was "no evidence of compression neuropathy or cervical radiculopathy." 

A September 2006 private medical progress note reflects the following

Neurovascularly intact throughout, DTRs symmetric to be clonus bilaterally, negative Babinski.  Good strength T1 C5-T1 motor.  Is somewhat tender over lateral epicondyle and has mild positive Tinel's and Phalen's so has recently had a normal nerve test at the Veterans.  Of note has very positive Adson's test on right and this is reproducible.  Wright's abduction test negative on the right.  C-spine radiographs were obtained and show some mild degenerative change posterior element C7-T1.

The assessment was "[p]rimarily that of thoracic outlet syndrome on the right."  Thus, the record reflects that although the nerve tests and Wrights' test were negative for a right arm disability, the examiner made his diagnosis based on the Adson's test results.  The opinion does not reflect that the examiner considered that the Veteran already had a diagnosis of mild carpal tunnel syndrome, restrictive tenosynovitis of the right thumb, and residual right shoulder impingement and instability, and how this may be related, if at all, to her current symptoms.

Private medical correspondence from G.A., M.D., dated in January 2007 states that the Veteran "has reported of a temporal relationship between her right arm numbness and a fall she had on May 27, 2003.  She has the diagnosis of thoracic outlet syndrome.  Given the time relationship between her symptoms and this fall, most likely this represents an exacerbation of a previous subclinical case of thoracic outlet syndrome.  It could also represent causation, although causation is hard to establish in such problems."

Private medical correspondence from Dr. G.A., dated in February 2007 states that the Veteran "has had some thoracic outlet type symptoms and has some degenerative change on standard neck radiographs.  [Emphasis added.]  To delineate clearly any potential condition of the c-spine an MRI scan has been ordered."  

Notably, the February 2007 correspondence notes "thoracic outlet type symptoms" rather than a clear diagnosis of thoracic outlet syndrome.  The January and February 2007 correspondence fail to acknowledge the negative results of the nerve conduction tests and EMGs.  In addition, they do not discuss the Veteran's service-connected right upper extremity disabilities, and the relationship, if any, they have with the Veteran's claims of arm pain.

A  March 2007 VA medical record reflects that the Veteran reported right sided neck pain with radiation down her shoulder and arm.  Upon examination, it was noted that the Veteran had a clear spasm of trapezes wand paraspinal muscles.  There was some partial subjective loss of sensation in the arm over C5 and C6 distribution.  It was further noted that the MRI showed no mention of nerve impingement.  

The claims file also includes a September 2010 VA medical opinion.  The clinician examined the Veteran in December 2009, but did not provide a clinical opinion until September 2010, after a review of the claims file.  For reasons noted below, the Board finds that the VA opinion is more probative than that of Dr. G.A. and the September 2006 private medical progress note.

The VA examiner opined that it is less likely than not that the Veteran has a current disability of her right upper extremity separate and apart from her currently service connected disabilities.  The examiner's opinion was based on a physical examination of the Veteran and a complete review of her extensive STRs, VA, and private medical records.  The examiner's rationale included a detailed summary of her medical history, and noted that the 2007 MRI showed a left-sided cervical disc herniation even though her symptoms are right-sided.  The examiner also noted that EMG/NCVs of her right upper extremity have been consistently normal.  The examiner further noted that, since separation from service, the Veteran has worked in a bakery, in landscaping, in maintenance at a health club, and has played softball, worked out at a health club (swimming and spinning), played golf, and in 2006 was planning on riding in the RAGBRAI (Register's Annual Great Bicycle Ride Across Iowa.)  After reviewing the entire record, and conducting an examination of the Veteran, the examiner stated "my clinical  examination in December 2009 did not show any positive signs for thoracic outlet syndrome.  Clinical sensory and motor exams done previously have not shown any sensorimotor deficits."  The examiner also noted that the Veteran's cervical disc herniation was on the left, and her symptoms are on the right, and that her neck pain is not mentioned in proximity to the May 2003 injury and her neck pain started in early 2007, according to the February 2007 medical record. 

The examiner noted that the Veteran's symptoms in her arm are not consistent with any single nerve root distribution and that March 2007 NCS and EMG results reflect that right median and ulnar motor and sensory responses were normal.  The right deltoid, biceps, pronator teres, triceps, first dorsal interosseous and cervical paraspinal muscles were normal.  The impression was no evidence of compressive neuropathy or cervical radiculopathy.  It was noted that the findings were similar to prior studies in August 2006.  

The Board finds that the VA examiner's opinion, which provides a sufficient rationale, to include results of diagnostic testing, is more probative than that of the private medical examiners.  It considers the Veteran's extensive medical records and numerous disabilities.  The Board finds that the Veteran does not have a diagnostic or identifiable underlying malady or condition; thus, service connection is not warranted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

As noted above, the Veteran's accredited representative's has argued that the VA examiner's "nonstandard usage of double negative in her opinion leads to a positive construction."  The VA examiner stated in the September 2010 opinion that "it is less likely as not that [the Veteran] has a current disability of her right upper extremity that is not currently service-connected."  The examiner's statement, when read in context with the claims file, is not confusing or misleading, is not a "double negative", and is not a positive nexus opinion.  The opinion must be read in context with the evidence of record which reflects that the Veteran already had three service-connected disabilities of the right upper extremity (wrist, thumb, shoulder).  Thus, the examiner's statement reflects that the Veteran does not have a disability of the right arm separate and apart from the disabilities for which she is already currently service connected.  

The Board notes that the Veteran has testified that she has had right arm pain since she injured it in May 2003.  (See Board hearing transcript, page 6.)  She further testified that some movement of her shoulder causes her arm to go numb; however, she also stated that EMGs have been negative.  (See Board hearing transcript, page 8.)  The Veteran is competent to attest to factual matters of which she has first-hand knowledge (e.g., experiencing pain in her arm).  To this extent, the Board finds that the Veteran is competent to report that she has pain in her right arm.  However, the Veteran has not been shown to possess the requisite skills or training necessary to be capable of making precise diagnostic evaluations necessary for a finding of a VA disability.  Espiritu, supra.  In the present case, the Veteran has three service-connected right upper extremity disabilities (wrist, thumb, shoulder), and one non-service-connected right upper extremity disability (elbow).  The Board finds that the upper extremity situation it is too medically complex for the Veteran to clinically distinguish her symptoms between her disabilities.  

As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for a chronic right arm disability, separate and apart from her wrist, shoulder, and thumb disabilities, is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for chronic right arm disability, separate and apart from service-connected residuals of right wrist injury with mild carpal tunnel syndrome, restrictive tenosynovitis of the right thumb, and residual right shoulder impingement and instability, is denied.





______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


